DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 26 August 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the KR OA has no English language explanation of relevance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier et al. (US 2019/0278473) in view of Bayersdorfer et al. (US 2004/0213008)
Regarding claim 1:
Fornasier discloses:
A vehicle smart garnish (Fig. 79, where Fornasier doesn’t disclose that is for a vehicle, but this is merely the preamble and only has patentable weight where given life by the claim elements) comprising: 
an upper casing formed with a plurality of symbols to which light is emitted (Fig. 7A: 718; where the decorative film layer can be disposed on the casing as per paragraph 80); 
a capacitive touch sensor pad corresponding to at least one of the plurality of symbols and recognizing a touch (paragraph 80: made up of capacitive sensor elements 704); 
a holder casing in which the capacitive touch sensor pad is mounted and coupled from a rear of the upper casing (Fig. 7A: 702); and 
a circuit board positioned behind the holder casing and on which a light emitting element emitting light is mounted and configured to detect a touch signal of the capacitive touch sensor pad (Fig. 17A: PCB 714; paragraph 80, where the PCB is connected to the capacitive keyboard as described in paragraph 81), 
wherein the holder casing includes a light guide path for guiding the light emitted from the light emitting element to the plurality of symbols (Fig. 17A: elements 720; paragraph 81; where Fornasier earlier describes “light guide layers” in, e.g., paragraphs 59-60).
Fornasier does not disclose:
“a light reflection layer is formed on a partition of the light guide path.”
Although Fornasier describes “light guide layers” there’s not much detail as to what this means.
Bayersdorfer discloses:
a light reflection layer is formed on a partition of the light guide path (paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier the element taught by Bayersdorfer.
The rationale is as follows:
Fornasier and Bayersdorfer are directed to the same field of art.
Bayersdorfer is directed to a very, very similar light, and discloses that this properly directs the light as desire (paragraph 22). One of ordinary skill could have included this with predictable results.
Regarding claim 2:
Fornasier in view of Bayersdorfer discloses:
wherein the light reflection layer is made of a glossy material, reflects light entering from a first side of the light guide path, and emits the reflected light to a second side of the light guide path (Bayersdorfer paragraph 22).
Regarding claim 4:
Fornasier in view of Bayersdorfer discloses:
wherein the light guide path comprises: 
a light inlet formed on a first side of the light guide path through which the light enters (Bayersdorfer Fig. 1, where it enters from the LED 14); 
a light propagation path having the partition for guiding the light entering through the light inlet, the light reflection layer being formed on the partition (seen in Bayersdorfer Fig. 1; paragraph 22); and 
a light outlet formed on a second side of the light guide path through which the light exits (seen in Bayersdorfer Fig. 1).
Regarding claim 5:
Fornasier in view of Bayersdorfer discloses:
a transparent optical window through which the light passes (Bayersdorfer paragraphs 34-36; the cover is transparent, except where blocked by the spacer plate, so those areas are transparent optical windows).
Regarding claim 7:
Fornasier in view of Bayersdorfer discloses a vehicle msart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“wherein a thickness of the transparent optical window is 1.2 mm to 1.5 mm to minimize a loss of light passing through the transparent optical window.”
However, this would have ben obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate dimensions can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art. Note that this distance is entirely consistent with the dimensions of other elements in Bayersdorfer.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Jung et al. (US 2011/0143132)
Regarding claim 3:
Fornasier in view of Bayersdorfer discloses a vehicle smart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“wherein the light reflection layer is formed of a material containing indium.”
Jung discloses:
a light reflection layer formed of a material containing indium (paragraph 33)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer the element taught by Jung.
The rationale is as follows:
Fornasier, Bayersdorfer, and Jung are directed to the same or related fields of art.
Bayersdorfer discloses a “varnish” to reflect light (paragraph 22) but no details as to what it might be. Jung discloses a light reflective varnish (e.g., Jung paragraph 48) might contain indium. One of ordinary skill in the art could have included this with predictable results.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Yoshida (US 2006/0147676)
Regarding claim 6:
Fornasier in view of Bayersdorfer discloses a vehicle smart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“wherein a surface roughness is formed on at least one of front and rear surfaces of the transparent optical window.”
Note, however, that Bayersdorfer does disclose a “diffusion disk” to diffuse the light (paragraph 17).
Yoshida discloses:
wherein a surface roughness is formed on at least one of front and rear surfaces of the transparent optical window (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer the element taught by Yoshida.
The rationale is as follows:
Bayersdorfer discloses diffusing the light (paragraph 17). Yoshida discloses diffusing light via a surface roughness (paragraph 33). One of ordinary skill in the art could have substituted this for the diffusion disk of Bayersdorfer (if even necessary, as for all we know that’s how Bayersdorfer’s diffusion disk works) with predictable results.
Regarding claim 8:
Fornasier, etc., discloses:
wherein the surface roughness has a shape in which fine protrusions are regularly or irregularly distributed (Yoshida paragraph 33).

Claims 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Hotchkiss et al. (US 2016/0132113)
Regarding claim 9:
Fornasier in view of Bayersdorfer discloses a vehicle smart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“a haptic actuator configured to vibrate the holder casing in a vertical direction.”
Hotchkiss discloses:
a haptic actuator configured to vibrate the holder casing in a vertical direction (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer the elements taught by Hotchkiss.
The rationale is as follows:
Fornasier, Bayersdorfer, and Hotchkiss are directed to the same field of art.
Fornasier discloses a haptic element (paragraph 72) but a simple one with very little detail. Hotchkiss provides a more sophisticated element used in the same place and for the same purpose. One of ordinary skill in the art could have substituted it for the one of Fornasier with predictable results.
Regarding claim 10:
Fornasier, etc., discloses:
wherein the holder casing comprises: a support leg protruding downward from a rear surface thereof and on which the haptic actuator is mounted (Hotchkiss paragraph 38: suspension components 36, where the haptic touch panel of Hotschkiss holds the touch components and so is analogous to the holder casing of the claim).
Regarding claim 11:
Fornasier, etc., discloses:
a body casing in which the circuit board is mounted (Hotchkiss Fig. 2: 30).
Regarding claim 12:
Fornasier, etc., discloses:
wherein a through-hole through which the support leg of the holder casing passes is formed in the circuit board, and the haptic actuator vibrates in the vertical direction in the through-hole (as can be seen in Hotschkiss Fig. 2, at least some of the supports 36 must pass through the circuit board 52).
Regarding claim 13:
Fornasier, etc., discloses:
a buffer with a first side fastened to the holder casing and a second side fastened to the body casing to stably maintain the body casing against vertical vibration of the holder casing (the support 36 of Hotschkiss can be considered a buffer).
Regarding claim 15:
Fornasier, etc., discloses:
wherein an opening is formed to open inwardly from an edge of the circuit board, a first buffer fastening part protruding through the opening in the circuit board and fastened to one end of the buffer is formed in the holder casing, and a second buffer fastening part to which the other end of the buffer is fastened is formed on the body casing (as seen in Hotschkiss Fig. 2).
Regarding claim 16:
Fornasier, etc., discloses:
a lower casing coupled to the body casing from the rear and having an internal space in which the haptic actuator and the buffer are positioned (Hotschkiss Fig. 2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer and Hotschkiss, and further in view of Suzuki et al. (US 2006/0255683)
Regarding claim 14:
Fornasier, etc., discloses a buffer as discussed above.
Fornasier, etc., does not disclose:
“ wherein the buffer is a plate spring capable of absorbing the vibration in the vertical direction.”
Suzuki discloses:
wherein the buffer is a plate spring capable of absorbing the vibration in the vertical direction (paragraph 200).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc., the elements taught by Suzuki.
The rationale is as follows:
Fornasier, etc., and Suzuki are directed to the same field of art.
Suzuki discloses another kind of support element that one of ordinary skill in the art could have substituted with predictable results.

Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Ding et al. (US 2017/0235414)
Regarding claim 17:
Fornasier in view of Bayersdorfer discloses a vehicle smart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad.”
Ding discloses:
a capacitive force sensor pad configured to recognize that pressure is applied, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad, as suggested by Ding.
The rationale is as follows:
Fornasier, Bayersdorfer, and Ding are directed to the same or related fields of art.
Ding discloses that it might be desirable to detect both touch and pressure. One of ordinary skill in the art could have included this with predictable results in order to improve usability.
Regarding claim 19:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 20:
Fornasier, etc., discloses:
wherein the capacitive touch sensor pad and the capacitive force sensor pad are spaced apart from each other by a predetermined distance to form a space therebetween, or a dielectric layer is interposed therebetween (they are spaced apart as shown in Ding Fig. 1).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Jeon (KR 102038020; disclosed in IDS; US 2021/0086617 is relied upon as a translation).
Note that this appears to be the same applicant, but a different inventor, and the publication date is 23 October 2019, which is more than a year before applicant’s effective application date of 27 October 2020.
Regarding claim 17:
Fornasier in view of Bayersdorfer discloses a vehicle smart garnish as discussed above.
Fornasier in view of Bayersdorfer does not disclose:
“a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad.”
Jeon discloses:
a capacitive force sensor pad configured to recognize that pressure is applied, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad (paragraphs 52-55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer the elements taught by Jeon.
The rationale is as follows:
Fornasier, Bayersdorfer, and Jeon are directed to the same field of art.
Jeon discloses a system that can detect both touch location and pressure, an obvious improvement. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 18:
Fornasier, etc., discloses:
wherein a touch electrode pad is formed on the capacitive touch sensor pad in a position corresponding to the plurality of symbols of the upper casing (Jeon paragraph 52), an electrically insulated region spaced apart from the touch electrode pad by a predetermined distance is formed as a ground electrode pad serving as a counter electrode of the touch electrode pad (Jeon paragraph 52), and a connection member extending from the touch electrode pad and the ground electrode pad and connected to the circuit board is formed in the capacitive touch sensor pad (shown in Fig. 9), and wherein a capacitive force electrode pad is formed on the capacitive force sensor pad in a position corresponding to the plurality of symbols of the upper casing (Jeon paragraph 55), and a connection member extending from the capacitive force electrode pad and connected to the circuit board is formed in the capacitive force sensor pad (shown in Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porter et al. (US 2012/0217147).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694